                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                 ST. JOSEPH DIVISION


STACY ARNOLD,                                  )
                                               )
                Plaintiff,                     )
                                               )
v.                                             )
                                               )       Case No. 19-06137-CV-SJ-BP
CITY OF ST. JOSEPH,                            )
ST. JOSEPH PUBLIC LIBRARY,                     )
OFFICER REBECCA HAILEY (IN HER                 )
PERSONAL AND PROFESSIONAL CAPACITY)            )
AND ROGER CLARY                                )
                                               )
                                               )
            Defendants                         )



             UNOPPOSED MOTION TO EXCEED THE PAGE LIMITATION

        COMES NOW, Plaintiff Stacy Arnold, and respectfully moves this Court to grant

Plaintiff permission to exceed the page limitation in her suggestions supporting her motion for

summary judgment. Plaintiff requests leave to file thirty-one (31) total pages of argument. In

support of this motion, Plaintiff states as follows:

     1. In accordance with Local Rule 7(d)(1)(A), supporting suggestions may not exceed fifteen

(15) pages in length unless the Court orders otherwise.

     2. Plaintiff has made efforts to make her argument as concise as possible, but due to

interpretive challenges regarding the issue at hand (forum analysis), to include different

interpretative possibilities regarding the nature of the forum and the necessity of reconciling

different judicial opinions, Plaintiff is unable to effectively communicate her argument without

exceeding the page limit. See Henderson v. Lujan, 964 F.2d 1179,1186 (D.C. Cir. 1992)

                                                   1

           Case 5:19-cv-06137-BP Document 82 Filed 10/09/20 Page 1 of 3
(Williams, C.J., concurring) (commenting that “here the main role of ‘forum’ analysis has been

to extend the briefs, as both parties (necessarily) addressed the sidewalks' characteristics both in

the forum analysis and then in assessment of the ban; in addition, both briefs made that

assessment under two assumptions, the existence and the non-existence of a public forum.)

   3. Plaintiff has organized her suggestions to the best of her ability, and has included a table

of contents, a table of authorities, and statements of fact.

   4. Plaintiff’s suggestions do not contain superfluous ideas or language.

   5. Plaintiff has conferred with counsel for Defendant St. Joseph Public Library, as well as

counsel for Defendant City of St. Joseph and Rebecca Hailey. Counsel for all parties have

indicated that they will not oppose this motion.

   6. This motion is made in the interests of Justice and in good faith.



WHEREFORE, Plaintiff respectfully requests leave to exceed the page limitation in her

suggestions supporting her motion for summary judgment by a total of sixteen (16) pages, to

result in thirty-one (31) total pages of argument.



                                                               Respectfully Submitted,

                                                                      STACY ARNOLD, Plaintiff

                                                                /s/Stacy Arnold
                                                               Stacy Arnold
                                                               500 Westover Dr. #11589
                                                               Sanford, NC 27330
                                                               803-428-7024
                                                               stacy.kaye.arnold@gmail.com




                                                     2

           Case 5:19-cv-06137-BP Document 82 Filed 10/09/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing was filed electronically with the Clerk of
the Court on October 9, 2020, to be served by operation of the Court’s electronic filing system
upon:
 Christopher L. Heigele                              Gregory P Goheen
 Steven F. Coronado                                  McAnany, Van Cleave & Phillips, PA-KCKS
 Bay Otto Coronado PC – KCMO                         10 East Cambridge Circle Drive
 4600 Madison Avenue                                 Ste. 300
 Suite 210                                           Kansas City, KS 66103
 Kansas City, MO 64112-3019                          ggoheen@mvplaw.com
 cheigele@batyotto.com                               Attorneys for Defendant
 scoronado@batyotto.com                              St. Joseph Public Library
 Attorneys for Defendants
 City of St. Joseph, Missouri,
 Officer Rebecca Hailey



                                                     _/s/ Stacy Arnold__________




                                                 3

          Case 5:19-cv-06137-BP Document 82 Filed 10/09/20 Page 3 of 3
